Exhibit 10.1

TERMINATION OF

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Termination Agreement (the “Agreement”) is effective as of January 22, 2008
(the “Effective Date”) and terminates that certain Loan and Security Agreement
dated as of 11/2006, as amended by that certain First Amendment dated
September 28, 2007 (the “Loan Agreement”) by and between Silicon Valley Bank
(the “Bank”) and Intellon Corporation (the “Borrower”). The capitalized terms
not otherwise defined herein have the respective meanings given to them in the
Loan Agreement.

WHEREAS, it is determined to be in the best interests of Bank and Borrower that
the Loan Agreement should be terminated; and

WHEREAS, Section 12.6 of the Loan Agreement states that the Loan Agreement may
be amended only by a writing signed by Borrower and Bank; and the undersigned
includes representatives of each of the parties;

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

1. Termination. As of the Effective Date, upon (i) execution of this Agreement
by the Bank and the Borrower and (ii) reimbursement of the Bank’s legal fees
relating to this Agreement, the Loan Agreement, the other Loan Documents, and
all rights and obligations thereunder will terminate; provided, however, that
all inchoate indemnity obligations, provisions regarding limitations of actions,
and any other terms and obligations contained in the Loan Agreement or any Loan
Document which, by their terms, are intended to survive the termination of the
Loan Agreement shall survive termination of the Loan Agreement. Bank
acknowledges and agrees that all of Borrower’s Obligations under the Loan
Agreement in respect of principal, interest and fees have been terminated and
satisfied in full.

2. Release of Security Interest. Bank will, at the Borrower’s sole expense,
execute and deliver such documents as Borrower may request to release Bank’s
security interest in the Collateral arising under the Loan Agreement. Bank
hereby authorizes Borrower and its counsel to file such UCC termination
statements as may be necessary to terminate any UCC financing statements naming
the Borrower as debtor and the Bank as secured party.

3. Representations and Warranties. Bank and Borrower individually represent and
warrant that, as to themselves: (i) they have the power and authority to enter
into and perform this Agreement and (ii) no consents are required in order to
terminate their rights and obligations under the Loan Agreement.

4. Successors and Assigns. This Agreement shall be binding on and shall inure to
the benefit of the parties, their affiliates, their permitted successors and
assigns.



--------------------------------------------------------------------------------

5. Severability. In the event any provision of this Agreement or the application
of any such provision shall be held by a tribunal of competent jurisdiction to
be contrary to law, it shall be modified to reflect the fullest legally
enforceable intent of the parties, or if such modification is not possible such
provision shall be severed, and the remaining provisions of this Agreement shall
remain in full force and effect.

6. Entire Agreement. This Agreement, the Loan Agreement and the other Loan
Documents, taken together, constitute the entire agreement among the parties
with respect to the subject matter hereof, and it is expressly understood and
agreed that this Agreement may not be altered, amended or modified except in
writing duly executed by an authorized representative of each of the parties
hereto.

7. Miscellaneous. This Agreement is the complete and exclusive statement of the
agreement between the parties and supersedes all other prior agreements, oral or
written, and all other communications between the parties relating to the
subject matter hereof. Any amendments to this Agreement shall be in writing and
signed by authorized representatives of Bank and Borrower. This Agreement and
the rights and obligations of the parties hereto shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Georgia.
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement may be delivered by facsimile transmission of the relevant signature
pages hereof.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
respective, duly authorized representatives as of the date first written above.

 

INTELLON CORPORATION     SILICON VALLEY BANK

/s/ Brian McGee            1/22/08

   

/s/ Scott McCarty            1/22/08

By (Signature)                  Date     By
(Signature)                      Date

Brian McGee            CFO

   

Scott McCarty    Vice President

Printed Name and Title     Printed Name and Title